                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

JOHN SEASTRAND, an individual,

                       Plaintiff,

v.
                                                    MEMORANDUM DECISION AND
U.S. BANK, N.A., a nationally chartered             ORDER STRIKING PLAINTIFF’S
bank; RALPH PACE, an individual acting in           MEMORANDUM IN OPPOSITION TO
                                                    SUMMARY JUDGEMENT
his official capacity as an officer and
employee of U.S. BANK, N.A.; JACKLYN
W. MILLER, GARY S. MILLER, JAY M.
MINNICK, individuals; MILLER
DEVELOPMENT COMPANY, INC., a Utah                   Case No. 2:17-CV-214 TS
corporation; MILLER MINNICK
ASSOCIATES I, LLC and MILLWOOD                      District Judge Ted Stewart
COMPANIES, LC, Utah limited liability
companies; and JOHN DOES 1-10

                       Defendants.


       This matter is before the Court on Plaintiff’s Memorandum in Opposition to Miller

Defendants’ Motion for Summary Judgement. Defendants filed their Motion for Summary

Judgement on October 16, 2018. Under DUCivR 7-1(3), Plaintiff’s memorandum in opposition

was due within 28 days after receiving service. However, Plaintiff requested and was granted an

extension by the Court to file his opposition by 4:30 p.m. on November 20, 2018. Plaintiff failed

to file by that deadline. On November 27, 2018, Plaintiff filed his Memorandum. Although the

Memorandum is one week late, Plaintiff has not sought, nor has the Court granted, leave to file

out of time. Under Federal Rule of Civil Procedure 6(b)(1)(B), the Court may extend a filing

deadline upon a showing of “good cause” and “excusable neglect.” Plaintiff has presented the



                                                1
Court with neither. Therefore, the Court will strike the Memorandum in Opposition and all

attached exhibits.

       It is therefore

       ORDERED that Plaintiff’s Memorandum in Opposition to Summary Judgment (Docket

No. 89) is STRICKEN.

       DATED this 29th day of November 2018.

                                           BY THE COURT:



                                           Ted Stewart
                                           United States District Judge




                                              2
